May 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   JAMES & ELIZABETH CARLSON, JOSE & ELIZABETH REFERENTE,
   ROGER CAMPODONICO, SERGIO A. LOPEZ, YAN WANG, HUI YAO,
  DANIEL & ANDREA SELUK, ROBERT HUTCHINS, ROBERT & KELLY
  FARFAN, BONNIE CORBETT, HELEN PAGOLA, & MANNY ESPINOLA,
                          Appellants

NO. 14-12-00099-CV                          V.

                        CITY OF HOUSTON, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, City of
Houston, signed January 13, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, City of Houston.

      We further order this decision certified below for observance.